CARSON, Judge.
The adjudication that the juvenile was undisciplined arose from the same factual situation and at the same hearing as that decided in the case of In re McMillan, decided contemporaneously with this decision. For the same reason as those set out in In re McMillan, the order appealed from, being unsupported by the evidence, must be vacated.
An additional question is presented in this appeal as to whether a juvenile is entitled to the appointment of counsel as a matter of right in appealing from an adjudication that the child is undisciplined. We do not deem it necessary to answer that question in view of our holding in this matter. We note, however, that the juvenile was ably represented in District Court by retained counsel, who has also ably represented her in this appeal.
The order appealed from is vacated.
Judges Parker and Vaughn concur.